February24, U.S. Securities and Exchange Commission Office of the Chief Accountant 100 F Street, NE Washington, DC 20549 Audit · Tax · Advisory Grant Thornton LLP 100 E Wisconsin Avenue, Suite 2100 Milwaukee, WI 53202-4169 T 414.289.8200 F 414.289.9910 www.GrantThornton.com Re:STRATTEC SECURITY CORPORATION File No. 0-25150 Dear Sir or Madam: We have read Item4.01 of Form8-K of STRATTEC SECURITY CORPORATION dated February23, 2010, and agree with the statements concerning our Firm contained therein. Very truly yours, /s/ Grant Thorton LLP GRANT THORNTON LLP cc:Mr.
